DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2019-198355 was received on 11 November 2020 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 07 October 2020 have been considered by the examiner.

Drawings
The drawings filed on 07 October 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for claim 1 is that applicants claimed invention includes a cleaning device having  a cleaning unit that includes a web pressing section for pressing a web for removing an ink adhering to a conveying surface of a conveying member that conveys a sheet on which the ink has been discharged, against the conveying surface; a cleaning liquid supply unit for supplying a cleaning liquid to an unused portion of the web; a web driving mechanism for supplying the unused portion to a nip region between the web pressing section and the conveying surface; and a controller that supplies the unused portion to which the cleaning liquid has been supplied by the cleaning liquid supply unit to the nip region by using the web driving mechanism thereby removing the ink from the conveying surface, and subsequently supplies the unused portion to which the cleaning liquid has not been supplied to the nip region by using the web driving mechanism thereby removing the cleaning liquid remaining on the conveying surface.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 2-4 are allowed because they depend from Claim 1.

US PGPub 2007/0195145 A1 to Yamashita et al. discloses a cleaning device (see Fig. 2 below) having  a cleaning unit (11) that includes a web pressing section (13) for pressing a web for removing an ink (6A) that conveys a sheet on which the ink has been discharged (via heads 8), against the conveying surface (6A); a cleaning liquid supply unit for supplying a cleaning liquid to an unused portion of the web (18); a web driving mechanism (16) for supplying the unused portion to a nip region between the web pressing section (13) and the conveying surface (6A); and a controller that supplies the unused portion to which the cleaning liquid (18) has been supplied by the cleaning liquid supply unit to the nip region by using the web driving mechanism thereby removing the ink from the conveying surface (0026-0031; 0091; 0104; 0106-0107), except however Yamashita does not explicitly disclose a controller that subsequently supplies the unused portion to which the cleaning liquid has not been supplied to the nip region by using the web driving mechanism thereby removing the cleaning liquid remaining on the conveying surface.



    PNG
    media_image1.png
    475
    832
    media_image1.png
    Greyscale


Hara et al. discloses a cleaning device as claimed in Claim 1 (See Fig. 5 below), except however Hara does not explicitly disclose a cleaning liquid supply unit and cleaning liquid.

    PNG
    media_image2.png
    568
    818
    media_image2.png
    Greyscale



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853